          Case 1:20-cv-12194-WGY Document 1 Filed 12/10/20 Page 1 of 18




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

JUAN JIMENEZ PAULINO and               :
MANUEL CEBALLOS,                       :
     Plaintiffs                        :
                                       :
v.                                     :                          C.A. NO.:
                                       :
HATCH LANDSCAPE AND DESIGN, INC.       :                          Jury Trial Requested
a/k/a HATCH ASPHALT MANAGEMENT, alias, :
THE HATCH GROUP, INC., alias, and      :
JARED HATCH, alias,                    :
       Defendants                      :

                                             COMPLAINT

                                        I.         Introduction

        1.      This is an action brought by Plaintiffs Juan Jimenez Paulino and Manuel Ceballos

against their former employers, Hatch Landscape and Design, Inc. a/k/a Hatch Asphalt

Management, alias, The Hatch Group, Inc., alias, and Jared Hatch, alias, seeking compensatory,

punitive, and liquidated damages, as well as attorneys’ fees, costs, and other equitable relief,

arising out of violations of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201, et seq., the

Massachusetts Wage Act (“Wage Act”), M.G.L. c. 149 § 148, et seq. and M.G.L. c. 151, § 1, et

seq., and the Massachusetts Prevailing Wage Law, (“Prevailing Wage Law”) M.G.L. c. 149, §§ 26

– 27, et seq.

                                             II.     Parties

        2.      Plaintiff Juan Jimenez Paulino (“Plaintiff Paulino”) is, and was at all relevant times,

a resident of the City of Woonsockett, County of Providence, and State of Rhode Island. At all

times relevant to this action, Plaintiff Paulino was an employee within the meaning of 29 U.S.C.

§ 203(e)(1) of the FLSA, M.G.L. c. 149 § 148 and M.G.L. c. 151, § 1, et seq. of the Wage Act,

and M.G.L. c. 149, §§ 26 – 27 of the Prevailing Wage Law employed by Defendants.



                                              Page 1 of 18
         Case 1:20-cv-12194-WGY Document 1 Filed 12/10/20 Page 2 of 18




       3.      Plaintiff Manuel Ceballos (“Plaintiff Ceballos”) is, and was at all relevant times, a

resident of the City of Haverhill, County of Essex, and Commonwealth of Massachusetts. At all

times relevant to this action, Plaintiff Ceballos was an employee within the meaning of 29 U.S.C.

§ 203(e)(1) of the FLSA, M.G.L. c. 149 § 148 and M.G.L. c. 151, § 1, et seq. of the Wage Act,

and M.G.L. c. 149, §§ 26 – 27 of the Prevailing Wage Law employed by Defendants.

       4.      Unless otherwise specified, the term “Plaintiffs” as hereinafter used shall refer

collectively to each and every Plaintiff named or described in the instant action.

       5.      At all relevant times, Defendant Hatch Landscape and Design, Inc. a/k/a Hatch

Asphalt Management, alias, (“Defendant Hatch Landscape”) was a domestic profit corporation

duly incorporated under the laws of the Commonwealth of Massachusetts with a principal place

of business located at 40 Cape Road, Milford, MA 01757. On information and belief and at all

relevant times, Defendant Hatch Landscape was and is the same entity and/or operated and

operates as the alter ego of Defendant The Hatch Group, Inc., alias.

       6.      At all relevant times, Defendant The Hatch Group, Inc. alias, (“Defendant Hatch

Group”) was a domestic profit corporation duly incorporated under the laws of the Commonwealth

of Massachusetts with a principal place of business located at 40 Cape Road, Milford, MA 01757.

On information and belief and at all relevant times, Defendant Hatch Group was and is the same

entity and/or operated and operates as the alter ego of Defendant Hatch Landscape.

       7.      At all relevant times, Defendants Hatch Landscape and Hatch Group were

Plaintiffs’ employers within the meaning of 29 U.S.C. §§ 203(a) and 203(d) of the FLSA and

M.G.L. c. 149 § 148, M.G.L. c. 151, § 1, et seq. of the Wage Act, and M.G.L. c. 149, §§ 26 – 27

et seq. of the Prevailing Wage Law.




                                           Page 2 of 18
           Case 1:20-cv-12194-WGY Document 1 Filed 12/10/20 Page 3 of 18




          8.    Defendant Jared Hatch, alias (“Defendant Hatch”) is a resident of the Town of

Medford, County of Norfolk, and Commonwealth of Massachusetts.

          9.    On information and belief, Defendant Hatch is and was at all relevant times the

President and Manager of Defendants Hatch Landscape and Hatch Group and has a material

ownership interest and operational control therein, and was responsible, in whole or in part, for the

wage payment policies, practices, and procedures, and/or the implementation thereof, complained

of herein.

          10.   Unless otherwise specified, the term “Defendants” as hereinafter used shall refer

collectively to each and every Defendant named or described in the instant action.

                                    FLSA Liability Allegations

          11.   Defendants are and, at all relevant times, were engaged in related activities

performed through unified operation and/or common control for a common business purpose and

are, and at all times hereinafter mentioned, were an enterprise within the meaning of 29 U.S.C. §

203(r).

          12.   At all relevant times, Plaintiff Paulino was “engaged in commerce or in the

production of goods for commerce” within the meaning of, inter alia, 29 U.S.C. §§ 203 (b), (i)-

(j), 206(a), and 207(a), in his capacity as asphalt laborer employed by and performing work for

Defendants.

          13.   At all relevant times, Plaintiff Ceballos was “engaged in commerce or in the

production of goods for commerce” within the meaning of, inter alia, 29 U.S.C. §§ 203 (b), (i)-

(j), 206(a), and 207(a), in his capacities as asphalt laborer and truck driver employed by and

performing work for Defendants.




                                           Page 3 of 18
         Case 1:20-cv-12194-WGY Document 1 Filed 12/10/20 Page 4 of 18




       14.     At all relevant times, Defendants individually and/or jointly were an “enterprise

engaged in commerce or in the production of goods for commerce” within the meaning of, inter

alia, 29 U.S.C. §§ 203(s).

                                        III.      Jurisdiction

       15.     The United States District Court for the District of Massachusetts has federal

subject matter jurisdiction over this case under the provisions of 28 U.S.C. § 1331 because it asserts

claims arising under Federal law; specifically, the FLSA, 29 U.S.C. § 201, et seq. Supplemental

jurisdiction over the state law claims set forth herein is predicated on 28 U.S.C. § 1367 as they

arise out of the same case and controversy.

                                           IV.       Venue

       16.     Venue is proper in this Court insofar as the Defendants are doing business in

Massachusetts and, therefore, are deemed to reside in the District of Massachusetts in compliance

with the requirements set forth in 28 U.S.C. § 1391. Moreover, a substantial part of the acts and/or

omissions giving rise to the claims occurred in the District of Massachusetts.

                   V.        Exhaustion of Administrative Requirements

       17.     On May 29, 2020, Plaintiff Paulino filed a Wage Complaint with the Massachusetts

Office of the Attorney General’s Fair Labor Division (“Fair Labor Division”) against Defendants

alleging violations of Massachusetts law relating to minimum wages, non-payment of wages,

overtime pay, prevailing wages, meal periods, and retaliation as asserted herein.

       18.     On May 29, 2020, Plaintiff Ceballos filed a Wage Complaint with the Fair Labor

Division against Defendants alleging violations of Massachusetts law relating to minimum wages,

non-payment of wages, overtime pay, prevailing wages, and meal periods as asserted herein.




                                               Page 4 of 18
          Case 1:20-cv-12194-WGY Document 1 Filed 12/10/20 Page 5 of 18




        19.     On October 15, 2020, the Fair Labor Division issued Plaintiffs Paulino and Ceballos

private right of action letters.

        20.     Accordingly, Plaintiffs have satisfied all administrative and/or jurisdictional

requirements prior to filing a lawsuit and have timely instituted suit in the within matter.

                                          VI.     Material Facts

                                           A.      Background

        21.     Defendants Hatch Landscape and Hatch Group are asphalt management and

commercial snow and ice removal contractors headquartered in Milford, Massachusetts that

provide services in multiple states, including at least and primarily Massachusetts and New

Hampshire.

                                   Facts Applicable to Plaintiff Paulino

        22.     Plaintiff Paulino was employed by Defendants from on or about May 12, 2019

through October 18, 2019.

        23.     Throughout his employment with Defendants, Plaintiff Paulino was a non-exempt

employee working as a laborer laying down asphalt.

        24.     Throughout his employment with Defendants, Plaintiff Paulino performed

prevailing wage work for which his hourly rate was $55.81 per hour and non-prevailing wage work

for which his hourly rate was $18.00 per hour.

        25.     Throughout his employment with Defendants, Plaintiff Paulino routinely and

consistently worked about 55 to 60 hours per week on an almost weekly basis, sometimes 14 to

15 hours per day, without any overtime pay.




                                                Page 5 of 18
            Case 1:20-cv-12194-WGY Document 1 Filed 12/10/20 Page 6 of 18




       26.      Additionally, throughout his employment with Defendants, Plaintiff Paulino

routinely and consistently worked weeks where he did not receive regular or prevailing wages for

all hours worked.

       27.      For example, the week of September 22, 2019, Plaintiff Paulino worked a total of

24.42 regular hours, but was only paid for 13.50 hours, and worked 28.85 prevailing wage hours,

but was only paid for 28 hours.

       28.      Throughout his employment with Defendants, Plaintiff Paulino was routinely and

consistently not paid for travel time or meal periods that he was forced to work through, all of

which occurred on a daily basis.

       29.      As for unpaid meal periods, Plaintiff Paulino worked through his meal periods for

approximately 2.5 hours per week during almost each week of his employment with Defendants

for which he received no compensation.

       30.      These violations of law occurred on a weekly basis while Plaintiff Paulino

performed prevailing wage and non-prevailing wage work.

       31.      Plaintiff Paulino complained to the Defendants about not being paid proper regular

and prevailing wages and overtime wages on several occasions.

       32.      On or about October 11, 2019, Plaintiff Paulino, by and through his fiancé, Glenny

Bello, contacted the Massachusetts Department of Labor Standards (“Dept. of Labor”) to discuss

the above-payment scheme and inquire about whether his wage and hour rights were being

violated.

       33.      Ms. Bello acted as an interpreter for Plaintiff Paulino due to his limited English

language skills.




                                           Page 6 of 18
         Case 1:20-cv-12194-WGY Document 1 Filed 12/10/20 Page 7 of 18




       34.     A Dept. of Labor representative informed Plaintiff Paulino and Ms. Bello that

Defendants’ payment scheme was unlawful and Defendants should have paid Plaintiff Paulino for

all hours worked, overtime, and for travel time.

       35.     Subsequently, Plaintiff Paulino asked Ms. Bello to report to the Defendants that

they were unlawfully failing to pay Mr. Paulino for all hours worked, overtime, and for travel time.

       36.     On or about October 11, 2019, Ms. Bello travelled to Defendants’ office and, on

behalf of Plaintiff Paulino, informed Defendant Hatch that Plaintiff Paulino’s was not being paid

for all hours worked, overtime, and for travel time.

       37.     Ms. Bello, on behalf of Plaintiff Paulino, further informed Defendant Hatch that

Defendant Paulino had reported the above-referenced payment scheme and unpaid wages matter

to the Dept. of Labor and that the Dept. of Labor had confirmed that Defendants’ method of

compensating Plaintiff Paulino was unlawful.

       38.     Defendant Hatch responded by stating that Plaintiff Paulino should not be

complaining because Defendants were paying him “more than [he] deserves.”

       39.     Defendant Hatch further claimed that the Dept. of Labor was wrong claiming

Defendants were violating Plaintiff Paulino’s wage and hour rights.

       40.     Accordingly, Ms. Bello again called the Dept. of Labor in the presence of

Defendant Hatch and a representative again confirmed that Defendants’ payment scheme violated

Plaintiff Paulino’s wage and hour rights.

       41.     Toward that end of that meeting, Defendant Hatch angrily informed Ms. Bello that

Defendants would pay Plaintiff Paulino “everything he is owed.”

       42.     Nevertheless, to date, Defendants have failed and/or refused to compensate Plaintiff

Paulino for the unpaid hours, overtime, and travel time he worked.




                                            Page 7 of 18
         Case 1:20-cv-12194-WGY Document 1 Filed 12/10/20 Page 8 of 18




       43.      Subsequently, on or about October 18, 2019, Plaintiff Paulino reported to work and

overheard Defendant Hatch loudly informing his other employees that Plaintiff Paulino did not

want to work, bad mouthing Plaintiff Paulino, and telling his other employees that Plaintiff Paulino

“can go to hell.”

       44.      Plaintiff Paulino became extremely upset that Defendant Paulino was openly

retaliating against him and, combined with his realization that Defendants would continue to

violate his wage and hour rights, voluntarily left his employment with Defendants.

       45.      On information and belief, Defendants have engaged in the same or similar conduct

of retaliating and/or constructively discharging other former employees for asserting wage and

hour rights or complaining about violations of wage and hour rights.

       46.      On information and belief, Plaintiff Paulino worked approximately 460 hours of

overtime from May 12, 2019 through October 18, 2019 for which he was not paid overtime

compensation.

       47.      On information and belief, Plaintiff Paulino worked through his meal periods for

approximately 57.5 hours from May 12, 2019 through October 18, 2019 for which he received no

compensation.

       48.      On information and belief, Plaintiff Paulino worked approximately 230 hours

traveling from Defendants’ place of business to job sites or between job sites from May 12, 2019

through October 18, 2019 for which he received no compensation.

       49.      Additionally, on information and belief, Defendants consistently failed to pay

Plaintiff Paulino for all hours worked outside of travel time and worked meal periods and would

arbitrarily alter Plaintiff Paulino’s time records to reflect a lesser amount of time actually worked

on a weekly basis.




                                           Page 8 of 18
         Case 1:20-cv-12194-WGY Document 1 Filed 12/10/20 Page 9 of 18




       50.      As a result of the Defendants’ concerted acts and/or omissions, including, but not

limited to those described herein, Plaintiff Paulino has sustained loss of wages, overtime pay, and

other compensation and/or benefits of employment, and has suffered emotional distress and other

great damage.

                              Facts Applicable to Plaintiff Ceballos

       51.      Plaintiff Ceballos was employed by Defendants from on or about June 1, 2018

through October 18, 2019.

       52.      Throughout his employment with Defendants, Plaintiff Ceballos was a non-exempt

employee working split duties as a laborer laying down asphalt and truck driver/loader/unloader.

       53.      Throughout his employment with Defendants, Plaintiff Ceballos performed

prevailing wage work for which his hourly rate was $59.03 per hour and non-prevailing wage work

for which his hourly rate was $23.00 per hour.

       54.      Throughout his employment with Defendants, Plaintiff Ceballos routinely and

consistently worked approximately 55 hours per week on an almost weekly basis, without any

overtime pay.

       55.      Additionally, throughout his employment with Defendants, Plaintiff Ceballos

routinely and consistently worked weeks where he did not receive regular or prevailing wages for

all hours worked.

       56.      For example, the week of June 16, 2019, one of the few weeks where Plaintiff

Ceballos did not work overtime, Plaintiff Ceballos worked a total of 39.08 hours but was only paid

for 26 hours.




                                           Page 9 of 18
        Case 1:20-cv-12194-WGY Document 1 Filed 12/10/20 Page 10 of 18




       57.      Throughout his employment with Defendants, Plaintiff Ceballos was routinely and

consistently not paid for travel time or meal periods that he was forced to work through, all of

which occurred on a daily basis.

       58.      As for unpaid meal periods, Plaintiff Ceballos worked through his meal periods for

approximately 2.5 hours per week during almost each week of his employment with Defendants

for which he received no compensation.

       59.      These violations of law occurred on a weekly basis while Plaintiff Ceballos

performed prevailing wage and non-prevailing wage work.

       60.      On information and belief, Plaintiff Ceballos worked approximately 1,080 hours of

overtime, consisting of approximately 15 hours per week, from June 1, 2018 through October 18,

2019 for which he was not paid overtime compensation.

       61.      On information and belief, Plaintiff Ceballos worked through his meal periods for

approximately 180 hours from June 1, 2018 through October 18, 2019 for which he received no

compensation.

       62.      On information and belief, Plaintiff Ceballos worked approximately 1,440 hours

traveling from Defendants’ place of business to job sites or between job sites from June 1, 2018

through October 18, 2019 for which he received no compensation.

       63.      Additionally, on information and belief, Defendants consistently failed to pay

Plaintiff Ceballos for all hours worked outside of travel time and worked meal periods and would

arbitrarily alter Plaintiff Ceballos’s time records to reflect a lesser amount of time actually worked

on a weekly basis.

                               The Individual Defendant’s Liability

       64.      In his capacity as President, Manager, owner, and operator of Defendants Hatch




                                           Page 10 of 18
           Case 1:20-cv-12194-WGY Document 1 Filed 12/10/20 Page 11 of 18




Landscape and Hatch Group, Defendant Hatch retained and executed operational control over the

business and financial affairs of both companies.1

          65.     Defendant Hatch was responsible for hiring employees to work at Defendants

Hatch Landscape and Hatch Group.

          66.     Defendant Hatch willfully and intentionally created, established, permitted,

condoned, and enforced a policy requiring Plaintiffs to work without proper wages as alleged

herein.

          67.     Defendant Hatch willfully and intentionally created, established, permitted,

condoned, and enforced a policy requiring Plaintiffs to work without overtime as alleged herein.

          68.     At all relevant times hereto, Defendant Hatch knew that Plaintiffs were performing

straight time and overtime work for which they were not being properly compensated as alleged

herein.

          69.     Defendant Hatch had the ability to, and did, exert full authority over the policy

requiring Plaintiffs to work without proper straight time and overtime pay as alleged herein.

          70.     Defendant Hatch had the ability to change and rectify the policy requiring Plaintiffs

to work without proper straight time and overtime pay as alleged herein.

          71.     Defendant Hatch had operational control over all aspects of Defendants’ day-to-

day business-related functions.

          72.     Defendant Hatch directed all of Defendants’ employment practices, including the

failure to pay for all hours worked, minimum wages, and overtime as alleged herein.

          73.     At all relevant times, Defendant Hatch had active control and management over


         1
            See Chao v. Hotel Oasis, Inc., 493 F.3d 26, 34 (1st Cir. 2007) (corporate officer personally liable because
he was instrumental in causing corporation to violate FLSA); Baystate Alternative Staffing, Inc. v. Herman, 163 F.3d
668, 675 (1st Cir. 1998); see also Dole v. Elliott Travel & Tours, Inc., 942 F.2d 962, 965 (6th Cir. 1991), and cases
cited therein.


                                                  Page 11 of 18
         Case 1:20-cv-12194-WGY Document 1 Filed 12/10/20 Page 12 of 18




Defendants Hatch Landscape and Hatch Group in relation to the employees working there,

including Plaintiff.

       74.     On information and belief, Defendant Hatch is either the sole or partial owner of

Defendants Hatch Landscape and Hatch Group with operational control over both entities and/or

otherwise intentionally and/or knowingly profited directly or indirectly from the illegal under-

compensation of Plaintiff.

       75.     Accordingly, Defendant Hatch controlled Defendants Hatch Landscape and Hatch

Group’s financial affairs and was responsible for the above described unlawful payment scheme

and the failure to compensate Plaintiff with at least the agreed-upon payment of wages, minimum

wages, prevailing wages, and overtime compensation prescribed by the FLSA, the Wage Act, and

the Prevailing Wage Law

                                     B.     Applicable Law

                             Minimum Wage and Overtime Pay Violations

       76.     At all relevant times, Plaintiffs were non-exempt employees entitled to payment of

a minimum wage under applicable law, wages for all hours worked, and overtime wages as defined

under the FLSA and the Wage Act.

       77.     At all relevant times, Plaintiffs were entitled to compensation in an amount equal

to the agreed-to compensation as prescribed by the FLSA and the Wage Act for all hours worked

and overtime compensation equal to one and one-half (1 ½) times the agreed upon regular rate of

compensation on an hourly basis.

       78.     Defendants willfully, intentionally, and repeatedly violated the FLSA and Wage

Act by failing or refusing to compensate Plaintiffs for all hours in an amount equal to the agreed-

upon compensation prescribed by the FLSA and the Wage Act for all straight time hours as




                                          Page 12 of 18
             Case 1:20-cv-12194-WGY Document 1 Filed 12/10/20 Page 13 of 18




previously alleged herein.2

         79.      Defendants willfully, intentionally, and repeatedly violated the FLSA and the

Wage Act by failing or refusing to compensate Plaintiffs the legally required overtime pay of one

and one-half (1 ½) times their regular rate of pay for all hours worked over forty (40) in a

workweek as previously alleged herein

                                              Work Suffered or Permitted

         80.      Defendants are liable for failing or refusing to pay Plaintiffs for all hours Plaintiffs

were “suffered or permitted to work” in any and all workweeks whenever Defendants knew or had

constructive knowledge that the work was being performed—regardless of whether the work was

requested, authorized, or needed.

         81.      Defendants knew or had reason to believe that Plaintiffs were performing straight

time and overtime work for which they were not being compensated, including worked meal periods

and travel time, as previously alleged herein.

         82.      As such, Defendants had constructive, if not actual, knowledge that Plaintiffs

regularly performed straight time and overtime work for which they were not compensated in any

amount as previously alleged herein.

         83.      Nevertheless, Defendants failed or refused to pay Plaintiffs the compensation to which

Plaintiffs were legally entitled under the FLSA and the Wage Act.


         2
            It is black letter law than an employee of a private employer may not “volunteer,” in whole or in part, to
perform work for his or her employer, insofar as an employee may not waive his or her right to minimum wage and
overtime pay due under the FLSA. See Barrentine v. Arkansas-Best Freight Sys., Inc., 450 U.S. 728, 740 (1981);
Brooklyn Savings Bank v. O'Neil, 324 U.S. 697 (1945). Nor may FLSA rights be abridged, waived, or modified by
contract or custom. See Tennessee Coal, Iron & R. Co. v. Muscoda Local No. 123, 321 U.S. 590, 602-03 (1944)(“The
Fair Labor Standards Act was not designed to codify or perpetuate those customs and contracts which allow an
employer to claim all of an employee's time while compensating him for only a part of it. Congress intended, instead,
to achieve a uniform national policy of guaranteeing compensation for all work or employment engaged in by
employees covered by the Act. Any custom or contract falling short of that basic policy, like an agreement to pay less
than the minimum wage requirements, cannot be utilized to deprive employees of their statutory rights.”)(emphasis
added; footnote omitted).


                                                  Page 13 of 18
        Case 1:20-cv-12194-WGY Document 1 Filed 12/10/20 Page 14 of 18




                                       Prevailing Wage Violations

       84.     At all relevant times, Plaintiffs were non-exempt laborers employed by Defendants

within the Commonwealth of Massachusetts in the performance of public works subject to the

Prevailing Wage Law, M.G.L. c. 149, §§ 26 – 27 et seq. and entitled to payment of a minimum

prevailing wage rate, as set by applicable law, regulation, or the commissioner and referenced

herein, for all hours worked performing prevailing wage work as prescribed by the Prevailing

Wage Law.

       85.     At all relevant times, Plaintiffs were entitled to overtime compensation in an

amount equal to the equal to one and one-half (1 ½) times their prevailing wage rates for all hours

worked performing prevailing wage work over forty (40) during the work week.

       86.     Nevertheless, Defendants failed or refused to pay Plaintiffs the compensation to which

Plaintiffs were legally entitled under the FLSA and the Prevailing Wage Law.

                           Defendants’ Failure to Keep Employment Records

       87.     Defendants willfully and repeatedly violated 29 U.S.C. §§ 211(c) and 215(a)(5) of the

FLSA by failing to make, keep and/or preserve adequate and accurate records of Plaintiffs’ wages,

hours, and other conditions and practices of employment as prescribed by regulations duly issued

pursuant to authority granted under the FLSA and found in 29 C.F.R. § 516.2.

       88.     At all relevant times, Defendants failed and/or refused to make and/or keep a true

of the amount paid each pay period to each Plaintiff, of the hours worked each day and each week

by each Plaintiff, and other conditions and practices of employment. See M.G.L. c. 151 § 15 and

19 and M.G.L. c. 149, §27B.

       89.     As a result of the Defendants’ concerted acts and/or omissions, including, but not

limited to, those described herein, Plaintiffs have sustained loss of wages, overtime pay, and other




                                          Page 14 of 18
          Case 1:20-cv-12194-WGY Document 1 Filed 12/10/20 Page 15 of 18




compensation and/or benefits of employment, and have suffered emotional distress and other great

damage.

                                     VII.    Claims for Relief

       90.     Plaintiffs incorporate the allegations contained in ¶¶1 through 89 above in the

counts set forth below.

                                       Count One
                                 Violations of the FLSA
                                 29 U.S.C. § 201, et seq.
              Payment of Wages, Minimum Wage and Overtime Wage Violations

       91.     Defendants, by their individual and/or concerted acts and/or omissions, including,

but not limited to, those described herein, violated the FLSA by failing to pay Plaintiffs all wages

owed, minimum wages, and overtime wages, thereby causing Plaintiffs to suffer damages as

aforesaid, for which they are entitled to relief pursuant to 29 U.S.C. § 216(b).

                                         Count Two
                         Violations of the Massachusetts Wage Act
                  M.G.L. c. 149 § 148, et seq. and M.G.L. c. 151, § 1, et seq.
              Payment of Wages, Minimum Wage, and Overtime Wage Violations

       92.     Defendants, by their individual and/or concerted acts and/or omissions, including,

but not limited to, those described herein, violated the Wage Act by failing to pay Plaintiffs all

wages owed, minimum wages, and overtime wages, thereby causing Plaintiffs to suffer damages

as aforesaid, for which they are entitled to relief pursuant to M.G.L. c. 149 § 150, M.G.L. c. 151.

§1B, and M.G.L. c. 151, § 20.

                                          Count Three
                     Violations of the Massachusetts Prevailing Wage Law
                                M.G.L. c. 149, §§ 26 – 27, et seq.
                                Failure to Pay Prevailing Wages

       93.     Defendants, by their individual and/or concerted acts and/or omissions, including,

but not limited to, those described herein, violated the Prevailing Wage Law by failing to pay



                                            Page 15 of 18
           Case 1:20-cv-12194-WGY Document 1 Filed 12/10/20 Page 16 of 18




Plaintiffs prevailing minimum and overtime wages for all hours worked, thereby causing Plaintiffs

to suffer damages as aforesaid, for which they are entitled to relief pursuant to M.G.L. c. 149 §27,

et seq.

                                           Count Four
                            Violation of the Massachusetts Wage Act
                           M.G.L. c. 149 § 148A and M.G.L. c. 151 § 19
                              Retaliation against Plaintiff Paulino

          94.    Defendants, by their individual and/or concerted acts and/or omissions, including,

but not limited to, those described herein, engaged in unlawful retaliation and/or discrimination

against Plaintiff Paulino in the manner alleged herein, thereby causing Plaintiff Paulino to suffer

damages as aforesaid, for which he is entitled to relief pursuant to M.G.L. c. 149 § 150 and M.G.L.

c. 151 § 19.

                                            Count Five
                                      Violations of the FLSA
                                       29 U.S.C. § 215(a)(3)
                               Retaliation against Plaintiff Paulino

          95.    Defendants, by their individual and/or concerted acts and/or omissions, including,

but not limited to, those described herein, engaged in unlawful retaliation and/or discrimination

against Plaintiff Paulino in the manner alleged herein, thereby causing Plaintiff Paulino to suffer

damages as aforesaid, for which he is entitled to relief pursuant to 29 U.S.C. §216(b).



                                     VIII. Prayers for Relief

          WHEREFORE, Plaintiffs pray that this Honorable Court grant the following relief:

          1.     A declaratory judgment declaring the acts and/or omissions of the Defendants,
                 including, but not limited to those complained of herein, violated the FLSA, 29
                 U.S.C. §§ 201, et seq., the Wage Act, M.G.L. c. 149 § 148, et seq. and M.G.L. c.
                 151, § 1, et seq., and the Prevailing Wage Law, M.G.L. c. 149, §§26-27, et seq.




                                           Page 16 of 18
 Case 1:20-cv-12194-WGY Document 1 Filed 12/10/20 Page 17 of 18




2.     An injunction or other equitable relief, including, but not limited to, lost back pay
       and benefits and front pay under applicable law.

3.     An award of compensatory damages.

4.     An award of emotional distress damages.

5.     An award of punitive damages.

6.     With respect to Plaintiff Paulino, an award of two (2) months wages pursuant to
       M.G.L. c. 151 §19.

7.     An award of a civil penalty pursuant to M.G.L. c. 149 § 27C.

8.     An award of liquidated damages pursuant to 29 U.S.C. § 216(b).

9.     An award of liquidated damages in an amount equal to three (3) times the amount
       of wages and/or benefits owed pursuant to M.G.L. c.149, §27, M.G.L. c. 149 § 150,
       M.G.L. c. 151, §1B, and M.G.L. c. 151, § 20.

10.    An award of reasonable attorneys’ fees and costs of litigation pursuant to 29 U.S.C.
       § 216(b).

11.    An award of reasonable attorneys’ fees and costs pursuant to owed pursuant to
       M.G.L. c. 149, §27, M.G.L. c. 149 § 150, M.G.L. c. 151, §1B, M.G.L. c. 151, § 19,
       and M.G.L. c. 151, § 20.

12.    An award of other appropriate injunctive and/or equitable relief pursuant to 29
       U.S.C. § 216(b).

13.    An award of other appropriate injunctive and/or equitable relief pursuant to M.G.L.
       c. 149 § 150, M.G.L. c. 151, § 19, M.G.L. c. 151, § 20, M.G.L. c. 149, §27, and any
       other applicable Massachusetts state law.

14.    An award of statutory interest.

15.    An award of such other and further relief as this Honorable Court deems just and
       proper.

                           IX.     Demand for Jury Trial

The Plaintiffs hereby demand a trial by jury on all counts so triable.

                      X.         Designation of Trial Counsel

The Plaintiffs hereby designate Danilo A. Borgas, Esquire as trial counsel.



                                     Page 17 of 18
       Case 1:20-cv-12194-WGY Document 1 Filed 12/10/20 Page 18 of 18




                                         Plaintiffs,
                                         By their attorneys,
                                         SINAPI LAW ASSOCIATES, LTD.

Dated: December 10, 2020                 /s/ Danilo A. Borgas
                                         Danilo A. Borgas, Esq. (#690709)
                                         Anthony E. Sinapi, Esq. (#694350)
                                         2374 Post Road Suite 201
                                         Warwick, RI 02886
                                         Phone: (401) 739-9690
                                         FAX: (401) 739-9040
                                         Email: dab@sinapilaw.com
                                                aes@sinapilaw.com




                                Page 18 of 18
